            Case 1:20-cv-03783-LLS Document 7 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BENJAMIN E. THOMPSON,

                                 Petitioner,
                                                                  20-CV-3783 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
WILLIAM KEYSER, SUPERINTENDENT,

                                 Respondent.

         Pursuant to the order issued September 2, 2020, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is dismissed. Because

the petition makes no substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue under 28 U.S.C. § 2253.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

Dated:     September 2, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
